 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

SALE SUPPLEMENT

dated as of August 1, 2012


between

OCWEN LOAN SERVICING, LLC, as Seller,


and

HLSS HOLDINGS, LLC, as Purchaser

 

 

 

TABLE OF CONTENTS

 



      Page

 

ARTICLE 1   DEFINITIONS; ReFerence to MASTER SERVICING RIGHTS PURCHASE AGREEMENT
1

 

1.1   Definitions 1         1.2   Reference to the Master Servicing Rights
Purchase Agreement 7

 

ARTICLE 2   PURCHASE AND SALE OF SERVICING RIGHTS AND RIGHTS TO MSRS; Assumed
Liabilities 7

 

2.1   Assignment and Conveyance of Rights to MSRs 7         2.2   Automatic
Assignment and Conveyance of Servicing Rights 7         2.3   MSR Purchase Price
8         2.4   Assumed Liabilities and Excluded Liabilities 8         2.5  
Remittance of Servicing Fees and Related Amounts 9         2.6   Payment of
Estimated Purchase Price 10

 

ARTICLE 3   Purchase and Sale of Servicing Advance receivables 10

 

3.1   Assignment and Conveyance of Servicing Advance Receivables 10         3.2
  Servicing Advance Receivables Purchase Price 11         3.3   Servicing
Advances 11         3.4   Reimbursement of Servicing Advances 11

 

ARTICLE 4   REPRESENTATIONS AND WARRANTIES OF SELLER 11

 

4.1   General Representations 12         4.2   Title to Transferred Assets 12  
      4.3   Right to receive Servicing Fees 12         4.4   Servicing
Agreements and Underlying Documents 12         4.5   Mortgage Pool Information,
Related Matters 12         4.6   Enforceability of Servicing Agreements 12      
  4.7   Compliance With Servicing Agreements 13         4.8   No Recourse 14    
    4.9   The Mortgage Loans 14         4.10   Servicing Advance Receivables 15
        4.11   Servicing Agreement Consents and Other Third Party Approvals 16  
      4.12   Servicing Advance Financing Agreements 16





-i-

 

 

TABLE OF CONTENTS
(continued)

 

      Page         4.13   Anti-Money Laundering Laws 17         4.14   Servicer
Ratings 17         4.15   Eligible Servicer 17         4.16   HAMP 17        

 

ARTICLE 5   Conditions precedent 17

 

5.1   Conditions to the Purchase of the Rights to MSRs and the Advance SPEs 17

 

ARTICLE 6   SERVICING MATTERS 18

 

6.1   Seller as Servicer 18         6.2   Servicing 18         6.3   Collections
from Obligors and Remittances 18         6.4   Servicing Practices 19        
6.5   Servicing Reports 19         6.6   Escrow Accounts 19         6.7  
Notices and Financial Information 19         6.8   Defaults under Deferred
Servicing Agreements 19         6.9   Continuity of Business 19         6.10  
Optional Termination or Clean Up Calls 20         6.11   Amendments to Deferred
Servicing Agreements; Transfer of Servicing Rights 20         6.12   Assumption
of Servicing Duties; Transfer of Rights to MSRs and Servicing Rights 20        
6.13   Termination Event 20         6.14   Servicing Transfer 21         6.15  
Incorporation of Provisions from Subservicing Agreement 21

 

ARTICLE 7   Seller Servicing fees; costs and expenses 21

 

7.1   Seller Monthly Servicing Fee 21         7.2   Performance Fee 21        
7.3   Costs and Expenses 22         7.4   Ancillary Income 22         7.5  
Calculation and Payment 22         7.6   No Offset 22

 



-ii-

 

 

TABLE OF CONTENTS
(continued) 

 



      Page         7.7   Servicing Fee Reset Date 22

 

ARTICLE 8   Indemnification 23

 

8.1   Seller Indemnification of Purchaser 23         8.2   Purchaser
Indemnification of Seller 23         8.3   Indemnification Procedures 24        
8.4   Tax Treatment 25         8.5   Survival 25         8.6   Additional
Indemnification 25         8.7   Specific Performance 25

 

ARTICLE 9   Grant of Security Interest 26

 

9.1   Granting Clause 26

 

ARTICLE 10   Miscellaneous Provisions 27

 

10.1   Further Assurances 27         10.2   Compliance with Applicable Laws;
Licenses 27         10.3   Merger, Consolidation, Etc. 27         10.4   Annual
Officer’s Certificate 27         10.5   Accounting Treatment 28         10.6  
Incorporation 28

 

Exhibit A Form of Monthly Remittance Report Schedule I Servicing Agreements
Schedule II Underlying Documents Schedule III Retained Servicing Fee Percentage
Schedule IV Target Ratio Schedule V Valuation Percentage Schedule VI
Amortization Percentage

 



-iii-

 

 

SALE SUPPLEMENT

This Sale Supplement, dated as of August 1, 2012 (this “Sale Supplement”), is
between Ocwen Loan Servicing, LLC, a Delaware limited liability company
(“Seller”), and HLSS Holdings, LLC, a Delaware limited liability company
(“Purchaser”):

WITNESSETH:

WHEREAS, Seller and Purchaser are parties to that certain Master Servicing
Rights Purchase Agreement, dated as of February 10, 2012 (the “Agreement”), with
respect to the sale by Seller and the purchase by Purchaser of the Servicing
Rights and other assets; and

WHEREAS, Seller and Purchaser desire to enter into the transactions described in
the Agreement as supplemented by this Sale Supplement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS; ReFerence to MASTER SERVICING RIGHTS PURCHASE AGREEMENT

1.1             Definitions. (a) For purposes of this Sale Supplement, the
following capitalized terms shall have the respective meanings set forth or
referenced below:

“Additional Servicing Advance Receivable”: As defined in Section 3.1.

“Advance SPEs”: Each of HomEq Servicer Advance Facility Transferor, LLC, a
Delaware limited liability company, and HomEq Servicer Advance Receivables Trust
2010-ADV1, a Delaware statutory trust.

“Amortization Percentage”: For each calendar month following the Closing Date,
the percentage set forth on Schedule VI to this Sale Supplement for such
calendar month.

“Assumed Liabilities”: As defined in Section 2.4.

“Book Value” means, with respect to the Rights to MSRs related to any Deferred
Servicing Agreement, as of a specified date, an amount equal to the amortized
book value of such Rights to MSRs on Purchaser’s financial statements as of such
date.

“Closing Date”: August 1, 2012; provided that, with respect to Section 5.3 of
the Agreement, the Closing Date shall be the related Servicing Transfer Date.

“Closing Statement”: The statement delivered by Seller to Purchaser on the
Closing Statement Delivery Date setting forth the good faith calculation of the
Estimated Purchase Price.

 

-1-

 

 

“Closing Statement Delivery Date”: The Closing Date, unless otherwise agreed by
Seller and Purchaser.

“Consent Period”: For each Deferred Servicing Agreement and each related
Deferred Servicing Right, the period, if any, from and including the Closing
Date to and including the related Servicing Transfer Date.

“Cut-off Date”: July 31, 2012, or such other date as is agreed by Seller and
Purchaser.

“Deferred Mortgage Loan”: A mortgage loan subject to a Deferred Servicing
Agreement.

“Deferred Servicing Agreement”: As of any date of determination, each Servicing
Agreement that is not a Transferred Servicing Agreement on such date. For
avoidance of doubt, on the Closing Date each Servicing Agreement is a Deferred
Servicing Agreement.

“Deferred Servicing Right”: As of any date of determination, each Servicing
Right arising under a Servicing Agreement that is a Deferred Servicing Agreement
on such date.

“Excess Servicing Advances”: For any calendar month, the amount, if any, by
which the outstanding Servicer Advances with respect to the Servicing Agreements
as of the last day of such calendar month exceeds an amount equal to (a) the
Target Ratio for such calendar month multiplied by (b) the unpaid principal
balance of the Mortgage Loans subject to the Servicing Agreements as of the last
day of such calendar month.

“Excluded Liabilities”: As defined in Section 2.4(c).

“Fannie Mae”: As defined in the Subservicing Agreement.

“Indemnified Person”: A Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

“Indemnifying Person”: The Seller pursuant to Section 8.1 or the Purchaser
pursuant to Section 8.2, as the case may be.

“Initial Servicing Advance Receivable”: As defined in Section 3.1.

“Investor”: With respect to any Securitization Transaction, any holder or other
beneficial owner of any securities issued by the related Trust.

“Liability”: As defined in Section 8.1.

“Monthly Remittance Report”: With respect to each Deferred Servicing Agreement,
a report substantially in the form attached as Exhibit A to this Sale Supplement
or in such other form as may be agreed to by Seller and Purchaser from time to
time.

“Monthly Servicing Fee”: For each calendar month, the Base Subservicing Fee (as
defined in the Subservicing Supplement) for such calendar month together with
the Seller Monthly Servicing Fee for such calendar month.

 



-2-

 

 

“Monthly Servicing Oversight Report”: A report with respect to all of the
Deferred Servicing Agreements and related Mortgage Loans in such form as may be
agreed to by Seller and Purchaser from time to time.

“MSR Purchase Price”: For each Servicing Agreement, an amount equal to the
product of (i) the Valuation Percentage for such Servicing Agreement and (ii)
the aggregate unpaid principal balance of the Mortgage Loans subject to such
Servicing Agreement as of the Closing Date.

“P&I Advance”: As defined in the Subservicing Agreement.

“Performance Fee”: As defined in Section 7.2.

“Purchaser Indemnified Party”: As defined in Section 8.2.

“Purchase Price”: The sum of (a) the aggregate MSR Purchase Price for all of the
Servicing Agreements and (b) the aggregate Servicing Advance Receivables
Purchase Price for any Initial Servicing Advance Receivables.

“Retained Servicing Fee”: For any calendar month, an amount equal to the sum of
(a) the product of the Retained Servicing Fee Percentage for such calendar month
and the average unpaid principal balance of all Mortgage Loans subject to the
Deferred Servicing Agreements and the Transferred Servicing Agreements during
such calendar month and (b) the Retained Servicing Fee Shortfall, if any, for
the immediately prior calendar month.

“Retained Servicing Fee Percentage”: For any calendar month, the percentage set
forth on Schedule III to this Sale Supplement.

“Retained Servicing Fee Shortfall”: For any calendar month, beginning in August
2012, an amount equal to the excess, if any, of (a) the Retained Servicing Fee
for such calendar month over (b) the excess, if any, of (x) the aggregate
Servicing Fees actually received by Purchaser with respect to the Deferred
Servicing Agreements and pursuant to the Transferred Servicing Agreements during
such calendar month (whether directly pursuant to such Transferred Servicing
Agreements or pursuant to this Sale Supplement) over (y) the Monthly Servicing
Fee for such calendar month.

“Rights to MSRs”: For each Servicing Agreement, each of the following assets:

(a)             all Servicing Fees payable to Seller as of or after the Closing
Date under such Servicing Agreement and the right to receive all Servicing Fees
accruing and payable as of or after the Closing Date under such Servicing
Agreement;

(b)             the right to receive any investment income earned on amounts on
deposit in any Custodial Account or Escrow Account related to such Servicing
Agreements as of or after the Closing Date;

(c)             the right to purchase the Servicing Rights pursuant to Section
2.2 of this Sale Supplement; and

 



-3-

 

 

(d)             any proceeds of any of the foregoing.

“Sale Date”: For each Servicing Advance Receivable, the date on which such
Servicing Advance Receivable is transferred to Purchaser pursuant to Section
3.1.

“Seller Indemnified Party”: As defined in Section 8.1.

“Seller Monthly Servicing Fee”: As defined in Section 7.1.

“Servicing Advance Financing Agreements”: Each of that certain Amended and
Restated Indenture, dated as of the Closing Date, among HomEq Servicer Advance
Receivables Trust 2010-ADV1, as issuer, Deutsche Bank National Trust Company, as
indenture trustee, calculation agent, paying agent and securities intermediary,
Purchaser, as administrator and servicer, Seller, as servicer and as a
subservicer, and Barclays Bank plc, as administrative agent, and each other
“Transaction Document” as such term is defined therein, in each case as the same
may be amended from time to time.

“Servicing Advance Payment Date”: (a) For any Initial Servicing Advance
Receivable, the Closing Date and (b) for any Additional Servicing Advance
Receivable, the Funding Date (as defined in the Servicing Advance Financing
Agreement) for such Additional Servicing Advance Receivable.

“Servicing Advance Receivable”: For each Servicer Advance, the right to receive
reimbursement for such Servicer Advance under the Servicing Agreement pursuant
to which such Servicer Advance was made.

“Servicing Advance Receivable Purchase Price”: With respect to each Servicing
Advance Payment Date, for each Servicing Advance Receivable, the outstanding
amount that is reimbursable under the related Servicing Agreement with respect
to such Servicing Advance Receivable as of such Servicing Advance Payment Date.

“Servicing Agreement”: Each of the servicing agreements described on Schedule I
and each of the Underlying Documents described on Schedule II governing the
rights, duties and obligations of Seller as servicer under such agreements.

“Servicing Fee Reset Date”: The date which is six (6) years after the Closing
Date.

“Servicing Rights Assets”: As defined in Section 2.2.

“Servicing Transfer Date”: With respect to each Servicing Agreement, the date on
which all of the Third Party Consents related to such Servicing Agreement
necessary to transfer the related Servicing Rights to Seller are received or
such later date mutually agreed to by Seller and Purchaser.

“Special Damages”: As defined in Section 8.3(d).

 



-4-

 

 

“Subservicing Agreement”: That certain Master Subservicing Agreement, dated as
of February 10, 2012, between the Seller, as subservicer, and the Purchaser, as
servicer, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

“Subservicing Supplement”: That certain Subservicing Supplement, dated as of
August 1, 2012, between the Seller, as subservicer, and the Purchaser, as
servicer, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

“Summary Schedule”: As defined in Section 4.5(a).

“Target Ratio” for each calendar month shall mean the amount specified in
Schedule IV with respect to such month.

“Termination Event” means the occurrence of any one or more of the following
events (whatever the reason for the occurrence of such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a)             Seller fails to remit any payment required to be made under the
terms of this Sale Supplement (to the extent not resulting solely from Purchaser
failing to purchase a Servicing Advance Receivable required to be purchased by
Purchaser under this Sale Supplement), which continues unremedied for a period
of one (1) Business Day after the date on which written notice of such failure
shall have been given by Purchaser to Seller;

(b)             Seller fails to deliver any required information or report that
is complete in all material respects as required pursuant to this Sale
Supplement in the manner and time frame set forth herein, which failure
continues unremedied for a period of two (2) Business Days after the date on
which written notice of such failure shall have been given to Seller by
Purchaser;

(c)             Seller fails to observe or perform in any material respect any
other covenant or agreement of Seller set forth in the Agreement or this Sale
Supplement, which failure continues unremedied for a period of thirty (30) days
after the date on which written notice of such failure shall have been given to
Seller by Purchaser; provided however, in the event that any such default is
incurable by its own terms, a Termination Event shall be deemed to occur
immediately hereunder without regard to the thirty (30) day cure period set
forth above;

(d)             a material breach by Seller of any representation and warranty
made by it in the Agreement or this Sale Supplement, which breach continues
unremedied for a period of thirty (30) days after the date on which written
notice of such failure shall have been given to Seller by Purchaser; provided,
however, in the event that any such default is incurable by its own terms, a
Termination Event shall be deemed to occur immediately hereunder without regard
to the thirty (30) day cure period set forth above;

(e)             Seller fails to maintain residential primary servicer ratings
for subprime loans of at least “Average” by Standard & Poor’s Rating Services, a
division of Standards & Poor’s Financial Services LLC (or its successor in
interest), “SQ3” by Moody’s Investors Service, Inc. (or its successor in
interest) and “RPS4+” and “RSS4+” by Fitch Ratings (or its successor in
interest);

 



-5-

 

 

(f)             Seller ceases to be a Fannie Mae, Freddie Mac or FHA approved
servicer;

(g)             the occurrence of a Material Adverse Event;

(h)             any of the conditions specified in the applicable “Servicer
Default”, “Servicer Event of Default,” “Event of Default,” “Servicing Default”
or “Servicer Event of Termination” or similar sections of any Deferred Servicing
Agreement or any related Underlying Document shall have occurred with respect to
Seller for any reason not caused by Purchaser (other than as a result of any
delinquency or loss trigger which was already triggered as of the Closing Date
with respect to such Deferred Servicing Agreement); provided that Seller shall
be entitled to any applicable cure period set forth in such Deferred Servicing
Agreement or Underlying Document;

(i)             a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against Seller and such
decree or order shall have remained in force undischarged or unstayed for a
period of thirty (30) days;

(j)             Seller shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshaling of assets and liabilities or similar proceedings of or relating to
Seller or of or relating to all or substantially all of its property; or

(k)             Seller shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations.

“Third-Party Claim”: As defined in Section 8.3(b).

“Transferred Assets”: The Rights to MSRs and the Transferred Servicing Rights.

“Transferred Receivables Assets”: As defined in Section 3.1.

“Transferred Servicing Agreement”: As of any date of determination, a Servicing
Agreement with respect to which the related Servicing Rights have been
transferred to Purchaser pursuant to Section 2.2 of this Sale Supplement or to
its designee in accordance with the terms of this Sale Supplement on or prior to
such date. For the avoidance of doubt, on the Closing Date no Servicing
Agreement is a Transferred Servicing Agreement.

“Transferred Servicing Rights”: As of any date of determination, any Servicing
Rights that have been transferred to Purchaser pursuant to Section 2.2 of this
Sale Supplement on or prior to such date.

“UCC”: As defined in Section 3.1.

“Valuation Percentage”: For each Servicing Agreement, the valuation percentage
for such Servicing Agreement as set forth in Schedule V hereto.

 



-6-

 

 

(b)             Any capitalized term used but not defined in this Sale
Supplement shall have the meaning assigned to such term in the Agreement.

1.2             Reference to the Master Servicing Rights Purchase Agreement.
Each of Seller and Purchaser agrees that (a) this Sale Supplement is a “Sale
Supplement” executed pursuant to Section 2.1 of the Agreement, (b) the terms of
this Sale Supplement are hereby incorporated into the Agreement with respect to
the Servicing Agreements and the related Mortgage Loans to the extent set forth
therein and herein, and (c) the terms of this Sale Supplement apply to the
Servicing Agreements specified herein and not to any other “Servicing Agreement”
as that term is used in the Agreement. In the event of any conflict between the
provisions of this Sale Supplement and the Agreement, the terms of this Sale
Supplement shall prevail.

ARTICLE 2

PURCHASE AND SALE OF SERVICING RIGHTS AND RIGHTS TO MSRS; Assumed Liabilities

2.1              Assignment and Conveyance of Rights to MSRs.

(a)             As of the Closing Date, subject to the terms and conditions set
forth in the Agreement and this Sale Supplement, Seller does hereby sell,
convey, assign and transfer to Purchaser, without recourse except as provided
herein, free and clear of any Liens, all of its right, title and interest in and
to all of the Rights to MSRs for each of the Servicing Agreements.

(b)             On and after the Closing Date, Purchaser shall be obligated to
maintain a complete and accurate list of Servicing Agreements that are Deferred
Servicing Agreements and Transferred Servicing Agreements, as the same shall be
amended and modified from time to time in connection with Deferred Servicing
Agreements becoming Transferred Servicing Agreements as contemplated by the
terms and provisions of this Sale Supplement. The list of Deferred Servicing
Agreements and Transferred Servicing Agreements maintained by Purchaser under
this Section 2.1(b) shall be (x) available for inspection by Seller at any time
during normal business hours and (y) presumed to be accurate absent manifest
error on the part of Purchaser.

2.2             Automatic Assignment and Conveyance of Servicing Rights. As of
the Servicing Transfer Date with respect to each Servicing Agreement, Seller
does hereby sell, convey, assign and transfer to Purchaser, without recourse
except as provided herein, free and clear of any Liens, without further action
by any Person, all of its right, title and interest in and to the following
assets (the “Servicing Rights Assets”):

(a)             the Servicing Rights in respect of all of the Mortgage Loans and
REO Properties related to such Servicing Agreement, in each case together with
all related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing;

(b)             all Ancillary Income and Prepayment Interest Excess received as
of or after the related Servicing Transfer Date under such Servicing Agreements
and any rights to exercise any optional termination or clean-up call provisions
under such Servicing Agreements;

 



-7-

 

 

(c)             all Custodial Accounts and Escrow Accounts related to such
Servicing Agreement and amounts on deposit therein;

(d)             all files and records in Seller’s possession or control,
including the related Database, relating to the Servicing Rights Assets
specified in clauses (a), (b) and (c);

(e)             all causes of action, lawsuits, judgments, claims, refunds,
choses in action, rights of recovery, rights of set-off, rights of recoupment,
demands and any other rights or claims of any nature, whether arising by way of
counterclaim or otherwise, available to or being pursued by Seller to the extent
related exclusively to such Servicing Rights Assets and/or the Assumed
Liabilities; and

(f)             any proceeds of any of the foregoing.

2.3             MSR Purchase Price. Subject to the conditions set forth in this
Sale Supplement and the Agreement, as consideration for the purchase of the
Rights to MSRs and the Servicing Rights Assets, Purchaser shall pay the MSR
Purchase Price for each Servicing Agreement to Seller.

2.4             Assumed Liabilities and Excluded Liabilities.

(a)             Upon the terms and subject to the conditions set forth herein
and in the Agreement, Purchaser shall assume, (i) prior to the Servicer Transfer
Date for each Servicing Agreement, and solely as between Purchaser and Seller,
all of the duties, obligations and liabilities of Seller (other than the
Excluded Liabilities), as servicer but subject to such Servicing Agreements, and
provided that Seller will continue to act as the servicer as set forth herein
and in no event shall Purchaser be a subservicer, subcontractor or servicer
within the meaning of a Servicing Agreement prior to the related Servicing
Transfer Date and (ii) as of or after the Servicing Transfer Date for each
Servicing Agreement, all of the duties, obligations, and liabilities of Seller
(other than the Excluded Liabilities) as servicer accrued and pertaining solely
to the period from and after such Servicing Transfer Date relating to the
Servicing Rights that are subject to such Servicing Agreement (the “Assumed
Liabilities”).

(b)             Purchaser hereby agrees to act as servicer under each Servicing
Agreement following the related Servicing Transfer Date and assumes
responsibility for the due and punctual performance and observance of each
covenant and condition to be performed or observed by the servicer under the
applicable Servicing Agreement, including the obligation to service each
Mortgage Loan in accordance with the terms of the related Servicing Agreement;
provided, however, that the parties hereto acknowledge and agree that neither
Purchaser nor any successor servicer assumes any liabilities of Seller, or any
obligations of Seller relating to any period of time prior to the applicable
Servicing Transfer Date. Seller hereby acknowledges that neither this Sale
Supplement nor the Agreement limits or otherwise releases it from its
liabilities for its acts or omissions as the servicer under the Servicing
Agreements prior to the related Servicing Transfer Date. Purchaser hereby
acknowledges that Seller shall have no further obligation as servicer under any
of the Servicing Agreements on and after the related Servicing Transfer Date,
except to the extent set forth in this Sale Supplement, the Agreement, the
Subservicing Agreement and the Subservicing Supplement.

 



-8-

 

 

(c)             Notwithstanding anything to the contrary contained herein,
Purchaser does not assume any duties, obligations or liabilities of any kind,
whether known, unknown, contingent or otherwise, (i) not relating to the
Transferred Servicing Rights or the Assumed Liabilities, (ii) attributable to
any acts or omissions to act taken or omitted to be taken by Seller (or any of
its Affiliates, agents, contractors or representatives, including, without
limitation, any subservicer of the Mortgage Loans) prior to the applicable
Servicing Transfer Date, (iii) attributable to any actions, causes of action,
claims, suits or proceedings or violations of law or regulation attributable to
any acts or omissions to act taken or omitted to be taken by Seller (or any of
its Affiliates, agents, contractors or representatives, including, without
limitation, any subservicer of the Mortgage Loans) prior to the applicable
Servicing Transfer Date or (iv) relating to any representation and warranty made
by Seller or any of its Affiliates with respect to the related Mortgage Loans or
the Transferred Assets (the “Excluded Liabilities”). Without limiting the
generality of the foregoing, it is not the intention that the assumption by
Purchaser of the Assumed Liabilities shall in any way enlarge the rights of any
third parties relating thereto. Nothing contained in the Agreement or this Sale
Supplement shall prevent any party hereto from contesting matters relating to
the Assumed Liabilities with any third party obligee.

(d)             From and after the related Servicing Transfer Date, except as
otherwise provided for in Section 8.3 of this Sale Supplement, (i) Purchaser
shall have complete control over the payment, settlement or other disposition of
the Assumed Liabilities and the right to commence, control and conduct all
negotiations and proceedings with respect thereto, subject to the terms of the
related Servicing Agreements and (ii) Seller shall have complete control over
the payment, settlement or other disposition of the Excluded Liabilities and the
right to commence, control and conduct all negotiations and proceedings with
respect thereto. Except as otherwise provided in this Sale Supplement,
(i) Seller shall promptly notify Purchaser of any claim made against Seller with
respect to the Assumed Liabilities or the Transferred Assets and shall not
voluntarily make any payment of, settle or offer to settle, or consent or
compromise or admit liability with respect to, any Assumed Liabilities or
Transferred Assets without the prior written consent of Purchaser and
(ii) Purchaser shall promptly notify Seller of any claim made against Purchaser
with respect to the Excluded Liabilities and shall not voluntarily make any
payment of, settle or offer to settle, or consent or compromise or admit
liability with respect to, any Excluded Liabilities without the prior written
consent of Seller.

2.5             Remittance of Servicing Fees and Related Amounts.

(a)             Seller shall, to the extent permitted under any Deferred
Servicing Agreement cause any Servicing Fees and, to the extent Seller is
permitted to retain such amounts under the related Servicing Agreement, any
investment income earned on any amounts or deposit in any Custodial Accounts and
Escrow Accounts that are payable to Seller on or after the Closing Date under
such Deferred Servicing Agreement, to be deposited directly into Purchaser’s
account in accordance with Purchaser’s written directions. In any case, Seller
shall within one (1) Business Day of the receipt thereof, remit to Purchaser any
Servicing Fees and, to the extent Seller is permitted to retain such amounts
under the related Servicing Agreement, any investment income earned on any
amounts or deposit in any Custodial Accounts and Escrow Accounts that are
received by Seller under any Deferred Servicing Agreement after the Closing
Date. Any such amounts shall be remitted in accordance with Purchaser’s written
directions.

 



-9-

 

 

(b)             Seller shall exercise any rights under any Deferred Servicing
Agreement to direct the investment of amounts in any Custodial Account or Escrow
Account in accordance with Purchaser’s directions and the terms of the related
Deferred Servicing Agreement, the related Mortgage Loan Documents and Applicable
Law.

2.6             Payment of Estimated Purchase Price. Subject to the conditions
set forth in this Sale Supplement and the Agreement, Purchaser shall pay the
Estimated Purchase Price to Seller at the Closing. The Estimated Purchase Price
shall be reconciled to the final Purchase Price in accordance with Section 2.5
of the Agreement.

ARTICLE 3

Purchase and Sale of Servicing Advance receivables

3.1             Assignment and Conveyance of Servicing Advance Receivables.
Commencing on the Closing Date, and continuing until the close of business on
the earlier of the related Servicing Transfer Date or date of Seller’s
termination as servicer pursuant to such Servicing Agreement, subject to the
terms and conditions set forth in the Agreement and this Sale Supplement, Seller
hereby sells, conveys, assigns and transfers to Purchaser, and Purchaser
acquires from Seller, without recourse except as provided herein, free and clear
of any Liens, all of Seller’s right, title and interest, whether now owned or
hereafter acquired, in, to and under each Servicing Advance Receivable (i) in
existence on the Closing Date that arose under the Servicing Agreements and is
owned by Seller as of the Closing Date, if any (the “Initial Servicing Advance
Receivables”), (ii) in existence on any Business Day on or after the Closing
Date that arises under any Servicing Agreement prior to the earlier of the
related Servicing Transfer Date or date of Seller’s termination as servicer
pursuant to such Servicing Agreement (“Additional Servicing Advance
Receivables”), and (iii) in the case of both Initial Servicing Advance
Receivables and Additional Servicing Advance Receivables, all monies due or to
become due and all amounts received or receivable with respect thereto and all
proceeds (including “proceeds” as defined in the Uniform Commercial Code in
effect in all applicable jurisdictions (the “UCC”)), together with all rights of
Seller to enforce such Initial Servicing Advance Receivables and Additional
Servicing Advance Receivables (collectively, the “Transferred Receivables
Assets”). Until the related Servicing Transfer Date, Seller shall, automatically
and without any further action on its part, sell, assign, transfer and convey to
Purchaser, on each Business Day, each Additional Servicing Advance Receivable
not previously transferred to Purchaser and Purchaser shall purchase each such
Additional Servicing Advance Receivable. The parties acknowledge and agree that
so long as the Servicing Advance Receivables with respect to a Servicing
Agreement are being sold by Purchaser to the Advance SPEs pursuant to the
Servicing Advance Financing Agreements, the sale of such Servicing Advance
Receivables by Seller to Purchaser shall be made pursuant to and in accordance
with the provisions of the Servicing Advance Financing Agreements, and Seller
covenants and agrees to comply with the provisions of such Servicing Advance
Financing Agreements with respect to such Servicing Advance Receivables. 

-10-

 

 

3.2             Servicing Advance Receivables Purchase Price. In consideration
of the sale, assignment, transfer and conveyance to Purchaser of the Servicing
Advance Receivables and related Transferred Receivables Assets, on the terms and
subject to the conditions set forth in this Sale Supplement, Purchaser shall, on
each related Servicing Advance Payment Date, pay and deliver to Seller, in
immediately available funds, a purchase price equal to the Servicing Advance
Receivables Purchase Price for such Servicing Advance Receivables sold on such
date; provided that Seller shall have complied with the terms of Section 3.1 and
Section 3.3 with respect to the related Servicing Advance Receivable. Subject to
the proviso of the immediately preceding sentence, to the extent any P&I
Advances are required to be made under the terms of the Deferred Servicing
Agreements, as determined by Seller and set forth in the applicable Monthly
Remittance Report, Purchaser shall, on the date the related P&I Advance is
required to be made under the related Deferred Servicing Agreement, deposit the
Servicing Advance Receivable Purchase Price for such P&I Advances into either
the applicable Custodial Account or other applicable account held by the related
trustee, master servicer, securities administrator, or trust administrator, as
the case may be, in accordance with the requirements of the related Deferred
Servicing Agreement (which may be done directly by Purchaser or though an
account established in connection with the Servicing Advance Facility
Agreements) in consideration for such P&I Advance.

3.3             Servicing Advances. Seller covenants and agrees that each
Servicer Advance made by Seller under the Servicing Agreements prior to the
related Servicing Transfer Date shall (a) be required to be made pursuant to the
terms of the related Deferred Servicing Agreement and comply with the terms of
such Deferred Servicing Agreement and Applicable Law, (b) comply with Seller’s
advance policies and stop advance policies and procedures and not constitute a
nonrecoverable Servicer Advance as of the date Seller made such Servicer Advance
and (c) be supported by customary backup documentation. Seller agrees to provide
prompt notice to Purchaser of any Servicer Advance made by Seller under the
Deferred Servicing Agreements and deliver to Purchaser such customary backup
documentation relating to any Servicer Advance promptly upon request by
Purchaser. In the event Seller cannot provide, or cause to be provided to
Purchaser any customary backup documentation, and Purchaser is unable to be
reimbursed for such Servicer Advance solely as a result of such failure, Seller
shall reimburse Purchaser for the amount of such unreimbursed Servicer Advances
within five (5) Business Days of Purchaser’s written request, to the extent
Purchaser paid Seller for such amounts.

3.4             Reimbursement of Servicing Advances. Seller shall, to the extent
permitted under any Deferred Servicing Agreement cause the reimbursement of any
Servicer Advances under the Deferred Servicing Agreements to be made directly
into Purchaser’s account in accordance with Purchaser’s written directions. In
any case, Seller shall within one (1) Business Day of the receipt thereof, remit
to Purchaser any amounts that are received by Seller under any Deferred
Servicing Agreement after the Closing Date as reimbursement of any Servicer
Advance. Any such amounts shall be remitted in accordance with Purchaser’s
written directions.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller makes the following representations and warranties to Purchaser as of (a)
each of the Closing Date and each Sale Date or (b) as of such other dates
specified below:

 



-11-

 

 

4.1             General Representations. Each of the representations and
warranties set forth in Article 3 of the Agreement are true and correct.

4.2             Title to Transferred Assets. From and including the Closing Date
until such Servicing Rights Assets are transferred to Purchaser under Section
2.2, Seller shall be the sole holder and owner of the Servicing Rights Assets
and shall have good and marketable title to the Servicing Rights Assets, free
and clear of any Liens. Upon the sale of such Servicing Rights Assets pursuant
to Section 2.2, Seller will transfer to Purchaser good and marketable title to
the Servicing Rights Assets free and clear of any Liens. Seller is the sole
holder and owner of the Rights to MSRs and the sale and delivery to Purchaser of
the Rights to MSRs pursuant to the provisions of this Sale Supplement will
transfer to Purchaser good and marketable title to the Rights to MSRs free and
clear of any Liens.

4.3             Right to Receive Servicing Fees. Seller is entitled to receive
Servicing Fees, Ancillary Income and Prepayment Interest Excess as servicer
under each Servicing Agreement, and the New York Uniform Commercial Code permits
the Seller to transfer the Rights to MSRs to Purchaser under the Agreement and
this Sales Supplement without violation of any applicable Servicing Agreement.

4.4             Servicing Agreements and Underlying Documents. Schedule I hereto
contains a list of all Servicing Agreements (other than the Underlying
Documents) related to the Servicing Rights that are subject to this Sale
Supplement and Schedule II hereto contains a list of all Underlying Documents
related to such Servicing Agreement, in each case with all amendments and
modifications thereto, or supplements thereto with respect to such Servicing
Rights.

4.5             Mortgage Pool Information, Related Matters.

(a)             Seller has delivered to Purchaser one or more summary schedules
which set forth information with respect to each Mortgage Pool relating to the
Servicing Rights (the “Summary Schedules”). Seller acknowledges that Purchaser
has relied on such Summary Schedules to determine the Purchase Price it was
willing to pay for the Transferred Assets.

(b)             The Summary Schedules, the Mortgage Loan Schedule and the
Database are true, accurate and complete in all material respects as of the
related Cut-off Date or such other date specified thereon.

(c)             The Mortgage Loan Schedule indicates, by code reference, which
of the Mortgage Loans have been converted into REO Properties as of the Cut-off
Date.

4.6             Enforceability of Servicing Agreements.

(a)             Seller has delivered to Purchaser, on or prior to the related
Closing Date, true and complete copies of all Servicing Agreements listed on
Schedule I hereto and all amendment thereto and all Underlying Documents listed
on Schedule II hereto and all amendments thereto. There are no other written or
oral agreements binding upon Seller or Purchaser that modify, supplement or
amend any such Servicing Agreement or Underlying Document.

 



-12-

 

 

(b)             Seller has not received written notice of any pending or
threatened cancellation or partial termination of any Servicing Agreement or
Underlying Document or any written notice of any pending or threatened
termination of Seller as servicer of any of the Mortgage Loans.

(c)             On and prior to the related Servicing Transfer Date, each
Servicing Agreement and each of the Underlying Documents is or was a valid and
binding obligation of Seller, is or was in full force and effect and enforceable
against Seller in accordance with its terms, except as such enforceability may
be affected by bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors rights generally and
general principles of equity (regardless of whether considered in a proceeding
of law or in equity).

4.7             Compliance With Servicing Agreements.

(a)             Seller has serviced the Mortgage Loans subject to the Servicing
Agreements and has kept and maintained complete and accurate books and records
in connection therewith, all in accordance with Applicable Requirements, has
made all remittances required to be made by it under each Servicing Agreement
and is otherwise in compliance in all material respects with all Servicing
Agreements and the Applicable Requirements.

(b)             (i) No early amortization event, servicer default, servicer
termination event, event of default or other default or breach has occurred
under any Servicing Agreement or any Underlying Document (except with respect to
the delinquency or loss performance triggers identified in the Summary
Schedules), and (ii) no event has occurred, which with the passage of time or
the giving of notice or both would: (A) constitute a material default or breach
by Seller under any Servicing Agreement, Underlying Document or under any
Applicable Requirement; (B) permit termination, modification or amendment of any
such Servicing Agreement or Underlying Document by a third party without the
consent of Seller; (C) enable any third party to demand that either Seller or
Purchaser either incur any repurchase obligations pursuant to a Servicing
Agreement or an Underlying Document or provide indemnification for any amount of
losses relating to a breach of a loan representation or warranty; (D) impose on
Seller or Purchaser sanctions or penalties in respect of any Servicing Agreement
or Underlying Document; or (E) rescind any insurance policy or reduce insurance
benefits in respect of any Servicing Agreement or Underlying Document which
would result in a material breach or trigger a default of any obligation of
Seller under any Servicing Agreement or Underlying Document.

(c)            There are no agreements currently in place with any subservicers
to perform any of Seller’s duties under the Servicing Agreements.

(d)            Each report and officer’s certification prepared by Seller as
servicer pursuant to a Servicing Agreement is true and correct in all material
respects. Seller has previously made available to Purchaser a correct and
complete description of the policies and procedures used by Seller in connection
with servicing the Mortgage Loans related to the Servicing Agreements.

(e)             In the preceding twelve (12) month period, no Governmental
Authority, Investor, Insurer, rating agency, trustee, master servicer or any
other party to a Servicing Agreement has provided written notice to Seller
claiming or stating that Seller has violated, breached or not complied with any
Applicable Requirements in connection with the servicing of the related Mortgage
Loans which has not been resolved by Seller.

 



-13-

 

 

(f)             All Custodial Accounts and Escrow Accounts have been established
and continuously maintained in accordance with Applicable Requirements. All
Custodial Account and Escrow Account balances required by the Mortgage Loans and
paid for the account of the Mortgagors under the related Mortgage Loans have
been credited properly to the appropriate account and have been retained in and
disbursed from the appropriate account in accordance with Applicable
Requirements.

4.8             No Recourse. None of the Servicing Agreements or other contracts
to be assumed by Purchaser hereunder provide for Recourse to Seller.

4.9             The Mortgage Loans.

(a)             Each of the Mortgage Loans and REO Properties related to each
Servicing Agreement has been serviced in accordance with Applicable Requirements
in all material respects.

(b)             Except as disclosed on the Mortgage Loan Schedule, in the
related Database and in the related Loan File and consistent with the
requirements of the related Servicing Agreement, Seller has not waived any
default, breach, violation or event of acceleration under any Mortgage Loan,
except to the extent that any such waiver is permitted under the related
Servicing Agreement and reflected in the Mortgage Loan Schedule, the related
Database and the related Loan File and the disclosure relating to such waiver is
reflected consistently in all material respects among the related Mortgage Loan
Schedule, the related Database and the related Loan File. The Mortgage related
to each Mortgage Loan related to the Servicing Agreements has not been
satisfied, cancelled or subordinated, in whole or in part, and except as
permitted under the related Servicing Agreement, the related Mortgaged Property
has not been released from the lien of the Mortgage, in whole or in part, nor
has any instrument been executed that would effect any such release,
cancellation, or subordination.

(c)             There is in force with respect to each Mortgaged Property and
REO Property related to a Servicing Agreement a hazard insurance policy
(including any policy in effect under a forced place insurance policy) and, if
applicable, a flood insurance policy that provides, at a minimum, for the
coverage as required by the applicable Servicing Agreement. Seller and any prior
servicer or subservicer under the Servicing Agreements has taken all necessary
steps to maintain any hazard insurance policy, flood insurance policy, primary
mortgage insurance policy, and title insurance policy as required under the
Servicing Agreements.

(d)             Seller is not aware of any repurchase requests or demands being
made or threatened to be made with respect to any Mortgage Loans related to the
Servicing Agreements in excess of $10 million with respect to any Servicing
Agreement.

(e)             Except as disclosed in the related Database, Seller has not
received notice from any Mortgagor with respect to the Mortgage Loans related to
the Servicing Agreements of a request for relief pursuant to or invoking any of
the provisions of the Servicemembers Civil Relief Act or any similar law which
would have the effect of suspending or reducing the Mortgagor’s payment
obligations under a Mortgage Loan or which would prevent such loan from going
into foreclosure.

 



-14-

 

 

(f)             With respect to each adjustable rate Mortgage Loan, Seller and
each prior servicer has complied in all material respects with all Applicable
Requirements regarding interest rate and payment adjustments.

(g)             Each first lien Mortgage Loan is covered by a valid and freely
assignable, life of loan, tax service contract, and flood tracking services
contract, in full force and effect. All flood zone determination information
provided to Purchaser is true and correct in all material respects.

(h)             There are no actions, claims, litigation or governmental
investigations pending or, to the knowledge of Seller, threatened, against
Seller, or with respect to any Servicing Agreement or any Mortgage Loan, which
relate to or affect Seller’s rights with respect to the Servicing Rights or
Seller’s right to sell, assign and transfer the Servicing Rights or the Rights
to MSRs or to receive any Servicing Fee, which could reasonably be expected to
have a Material Adverse Effect individually or in the aggregate.

(i)             Payments received by Seller with respect to any Mortgage Loans
related to the Servicing Agreements have been remitted and properly accounted
for as required by Applicable Requirements in all material respects. All funds
received by Seller in connection with the satisfaction of Mortgage Loans,
including foreclosure proceeds and insurance proceeds from hazard losses, have
been deposited in the appropriate Custodial Account or Escrow Account and all
such funds have been applied to pay accrued interest on the Mortgage Loans, to
reduce the principal balance of the Mortgage Loans in question, or for
reimbursement of repairs to the Mortgaged Property or as otherwise required by
Applicable Requirements or are on deposit in the appropriate Custodial Account
or Escrow Account.

(j)             Seller is not aware of any Person that has issued any notice or
written intention to exercise the optional call or optional redemption
provisions under any of the related Servicing Agreements.

(k)             No fraudulent action has taken place on the part of Seller in
connection with its servicing of any Mortgage Loan related to the Servicing
Agreement.

(l)             Except with respect to partial releases, actions required by a
divorce decree, assumptions, or as otherwise permitted under Applicable
Requirements and documented in the Loan File and the Database, (i) the terms of
each Mortgage Note and Mortgage have not been modified by Seller or any prior
servicer, (ii) no party thereto has been released in whole or in part by Seller
or any prior servicer and (iii) no part of the Mortgaged Property has been
released by Seller or any prior servicer.

4.10           Servicing Advance Receivables.

(a)             From and including the Closing Date until such Servicing Advance
Receivable is transferred to Purchaser under Section 3.1, Seller is the sole
holder and owner of each Servicing Advance Receivable and has good and
marketable title to such Servicing Advance Receivable. Seller has not previously
assigned, transferred or encumbered the Servicing Advance Receivables other than
pursuant to the Agreement, this Sale Supplement and the Servicing Advance
Financing Agreements. The sale and delivery to Purchaser of the Servicing
Advance Receivables pursuant to the provisions of this Sale Supplement will
transfer to Purchaser good and marketable title to the Servicing Advance
Receivables free and clear of any Liens (other than the Liens created pursuant
to the Servicing Advance Financing Agreements).

  

-15-

 

 

(b)             Each Servicing Advance Receivable transferred to Purchaser under
Section 3.1, is at the time of such transfer a valid and existing account owing
to Seller and is carried on the books of Seller at or less than the amount
actually advanced or accrued net of any charge-offs or other adjustments by
Seller. Seller has not received any notice from a master servicer, securities
administrator, trustee, Insurer, Investor or any other Person, which disputes or
denies a claim by Seller for reimbursement in connection with any such Servicing
Advance Receivable. Each Servicer Advance made by Seller (and each trailing
invoice received by Purchaser on or after the related Servicing Transfer Date
for services rendered prior to such Servicing Transfer Date) that is reimbursed
or paid by Purchaser to Seller or a third party service provider is fully
reimbursable to Purchaser as a Servicer Advance under the terms of the related
Servicing Agreement.

(c)             Each Servicer Advance made by Seller was made in accordance with
Applicable Requirements and Seller’s advance policies and stop advance policies
and procedures in all material respects, and is not subject to any set-off or
claim that could be asserted against Purchaser. No Servicer Advance made by
Seller or any prior servicer under a Servicing Agreement and not reimbursed or
paid to Seller prior to the related Sale Date is a Non-Qualified Servicer
Advance. Seller has not received any written notice from any Person in which
such Person disputes or denies a claim by Seller for reimbursement in connection
with a specifically identified Servicer Advance.

4.11          Servicing Agreement Consents and Other Third Party Approvals. None
of the execution, delivery and performance of the Agreement and this Sale
Supplement by Seller, the transfers of Servicing Rights under Section 2.2, the
transfer of Rights to MSRs under Section 2.1, the transfers of Servicing Advance
Receivables under Section 3.1 and the other transactions contemplated hereby
require any consent, approval, waiver, authorization, penalties, notice or
filing to be obtained by Seller or Purchaser from, or to be given by Seller or
Purchaser to, or made by Seller or Purchaser with, any Person, except for, with
respect to the Servicing Rights Assets, the Third Party Consents.

4.12          Servicing Advance Financing Agreements.

(a)            All of the Servicing Agreements are “Facility Eligible Servicing
Agreements,” and each Servicer Advance to be owned by an Advance SPE is a
“Facility Eligible Receivable,” each as defined under the Servicing Advance
Financing Agreements.

(b)            All of the representations and warranties of Seller in the
Servicing Advance Financing Agreements are true and correct, and no early
amortization event, default, event of default or similar event has occurred
under the Servicing Advance Financing Agreements.

(c)            Each of Seller and its Affiliates have complied in all material
respects with the terms of the existing Servicing Advance Financing Agreements.

 



-16-

 

 

4.13          Anti-Money Laundering Laws. Seller has complied with all
applicable anti-money laundering laws and regulations.

4.14          Servicer Ratings. Seller has a residential primary servicer rating
for the servicing of subprime residential mortgage loans issued by S&P, Fitch or
Moody’s at or above “Above Average,” “RPS3” and “SQ2-”, respectively.

4.15          Eligible Servicer. Seller meets the eligibility requirements of a
servicer and a subservicer under the terms of each Servicing Agreement and
Underlying Document.

4.16          HAMP. Seller has entered into a Commitment to Purchase Financial
Instrument and Servicer Participation Agreement with Fannie Mae, as financial
agent of the United States, which agreement is in full force and effect.

ARTICLE 5

Conditions precedent

5.1            Conditions to the Purchase of the Rights to MSRs. Purchaser’s
obligations to purchase the Rights to MSRs pursuant to Section 2.1 and the
Servicing Rights pursuant to Section 2.2 and to pay the Purchase Price (and the
Estimated Purchase Price) pursuant to Section 2.3 and Section 2.6 are subject to
the satisfaction or Purchaser’s waiver of each of the conditions set forth in
Section 6.1 and Section 6.3 of the Agreement (except the requirement to deliver
the Third Party Consents necessary to transfer the Servicing Rights pursuant to
Section 2.2) with respect to each of the Servicing Agreements and each of the
Servicing Rights, as applicable, on the Closing Date and the satisfaction of
each of the following conditions:

(a)            Seller shall have obtained all consents or approvals required to
be obtained to consummate the transfers of the Rights to MSRs to Purchaser
pursuant to Section 2.1;

(b)            The Servicing Advance Facility Agreements shall have been
executed and delivered by each of the parties thereto and all of the conditions
precedent to the effectiveness of the Servicing Advance Facility Agreements set
forth therein have been satisfied;

(c)            Home Loan Servicing Solutions, Ltd. shall have completed a
successful initial public offering and contributed proceeds therefrom to
Purchaser in an amount sufficient to pay the Purchase Price on the Closing Date;

(d)            The Subservicing Agreement and the Subservicing Supplement shall
have been executed and delivered by each of the parties thereto and all of the
conditions precedent to the effectiveness of the Subservicing Agreement and the
Subservicing Supplement set forth therein have been satisfied. 



-17-

 

 

ARTICLE 6

SERVICING MATTERS

 

6.1            Seller as Servicer. Except as expressly set forth in this Sale
Supplement, Seller shall perform all its the duties and obligations of under
each Servicing Agreement until the related Servicing Transfer Date and shall at
all times until the related Servicing Transfer Date meet any standards and
fulfill any requirements applicable to Seller under each Servicing Agreement.

6.2            Servicing. Except as otherwise specifically provided in this Sale
Supplement, Seller covenants and agrees to service and administer each Mortgage
Loan related to a Servicing Agreement from and after the Closing Date until the
related Servicing Transfer Date in accordance with Applicable Law, the terms of
the related Mortgage Loan Documents and any applicable private mortgage
insurance or pool insurance, the standards, requirements, guidelines,
procedures, restrictions and provisions of the related Servicing Agreement and
Underlying Documents governing the duties of Seller thereunder, this Sale
Supplement and any other Applicable Requirements. Without limiting the
foregoing, Seller covenants and agrees that it shall perform its obligations
pursuant to this Sale Supplement in a manner that will not cause the termination
of Seller as servicer under any Deferred Servicing Agreement, including any
termination based on Seller’s management of delinquency or loss performance with
respect to Mortgage Loans related to such Deferred Servicing Agreement. The
parties acknowledge and agree that any termination of Seller as servicer with
respect to a Servicing Agreement pursuant to a delinquency or loss performance
trigger or for any other reason, other than as a result of a failure by
Purchaser to purchase Servicing Advance Receivables pursuant to Section 3.1,
shall be deemed to be the result of a breach by Seller of its obligations under
this Sale Supplement and the Agreement. In the event of a conflict between a
Servicing Agreement and this Article 6, the Servicing Agreement shall control.

6.3            Collections from Obligors and Remittances. Seller shall direct
the obligors on the Deferred Mortgage Loans to remit payment on the Deferred
Mortgage Loans to the Clearing Account (as defined in the Servicing Agreement)
and shall within one (1) Business Day of receipt promptly deposit any amounts
Seller receives with respect to the Deferred Mortgage Loans in the Clearing
Account. Seller shall promptly remit all amounts received by Seller with respect
to the Mortgage Loans to the applicable Custodial Account or Escrow Account, but
no later than the earlier of two (2) Business Days after receipt thereof or the
date required pursuant to the applicable Deferred Servicing Agreement; provided,
that Seller shall, subject to the terms of the related Servicing Agreement,
remit any such amounts that constitute recovery of a Servicer Advance to the
applicable account, if any, specified by Purchaser pursuant to Section 3.4
within one (1) Business Day of receipt thereof; provided, further, that Seller
shall, subject to the terms of the related Servicing Agreement, remit any such
amounts that constitute Servicing Fee to the applicable account, if any,
specified by Purchaser pursuant to Section 2.5 within one (1) Business Day of
receipt thereof. Seller shall also making any compensating interest payments or
prepayment interest shortfall payments required to be made by Seller with
respect to the Mortgage Loans under the Deferred Servicing Agreements, and shall
remit any such payments to the applicable Custodial Account no less than one (1)
Business Day prior to the applicable remittance date for such Servicing
Agreement. 

-18-

 

 

6.4            Servicing Practices. Seller shall not make any material change to
its servicing practices with respect to the Deferred Mortgage Loans after the
date hereof, including, any material changes to its cash collection and sweep
processes or its advance policies or stop advance policies, without Purchaser’s
prior written consent, which consent shall not be unreasonably withheld or
delayed. Purchaser shall have the right to direct Seller to implement reasonable
changes to Seller’s servicing practices applicable with respect to all or a
portion of the Mortgage Loans, including any changes necessary to ensure
compliance with any Applicable Laws or governmental programs or directions
received pursuant to the applicable Servicing Agreements.

 

6.5            Servicing Reports. Seller shall simultaneously deliver a copy of
any reports delivered by Seller to any Person pursuant to the Deferred Servicing
Agreements to Purchaser.

6.6            Escrow Accounts. Subject to the terms of the related Deferred
Servicing Agreement, Seller shall be entitled to withdraw funds from any Escrow
Account related to a Deferred Servicing Agreement only for the purposes
permitted in the applicable Servicing Agreement.

6.7            Notices and Financial Information. Until the last Servicing
Transfer Date, Seller will furnish, or will cause to be furnished, to Purchaser:

(a)            within two (2) Business Days after the occurrence of a breach by
Seller of the Agreement or this Sale Supplement or any Termination Event or
other event that would give Purchaser the right to direct Seller to transfer the
Servicing Rights with respect to any Deferred Servicing Agreement, notice of
such event;

(b)            any information required to be delivered by Seller pursuant to
Section 5.10 of the Subservicing Agreement, which information shall be delivered
at such times as specified in Section 5.10 of the Subservicing Agreement,
provided that any reference to a “Subject Servicing Agreement” in Section 5.10
of the Subservicing Agreement shall be deemed to be a reference to a “Deferred
Servicing Agreement,” for the purposes of this Section 6.7; and

(c)            such other information regarding the condition or operations,
financial or otherwise, of Seller or any of its subsidiaries as Purchaser may
from time to time reasonably request.

6.8            Defaults under Deferred Servicing Agreements. Seller covenants
and agrees to use its reasonable best efforts to cure any breach, default or
notice of default with respect to its obligations under any Deferred Servicing
Agreement within the timeframe for cure set forth in such Deferred Servicing
Agreement.

6.9            Continuity of Business. (a) Seller will maintain a disaster
recovery plan in support of the services it performs pursuant to this Sale
Supplement and each Deferred Servicing Agreement. Seller’s disaster recovery
plan shall include, at a minimum, procedures for back-up/restoration of
operating and loan administration computer systems; procedures and third-party
agreements for replacement equipment (e.g. computer equipment), and procedures
and third-party agreements for off-site production facilities. Seller will
provide Purchaser information regarding its disaster recovery plan upon
Purchaser’s reasonable request. Seller agrees to annually test its disaster
recovery plan to ensure compliance with this Section 6.9. If such test results
identify a material failure, Seller shall advise Purchaser of the steps Seller
will be taking to remedy such failure and shall notify Purchaser when Seller has
remedied such failure and retested. Seller will notify Purchaser anytime
Seller’s disaster recovery plan is activated. In the event of an activation of
the disaster recovery plan, Seller shall use best efforts to provide redundancy
capabilities for a majority of the critical systems within 48 hours in at least
one of Seller’s other servicing facilities unaffected by the disaster to ensure
servicing of the Mortgage Loans will be re-established within such 48 hours.

 



-19-

 





6.10           Optional Termination or Clean Up Calls. Seller may exercise its
rights under any optional termination or clean up call provision pursuant to a
Deferred Servicing Agreement prior to the related Servicing Transfer Date;
provided that simultaneously or prior to such exercise, (i) Seller or its
designee agrees to purchase, and purchases, the Mortgage Loans that are subject
to such Deferred Servicing Agreement at a purchase price that is at least equal
to the applicable purchase price pursuant to such Deferred Servicing Agreement,
(ii) all unreimbursed Servicer Advances and other amounts owed to Purchaser with
respect to such Deferred Servicing Agreement under the Sale Supplement or
otherwise are paid to Purchaser, (iii) Seller shall have paid to Purchaser a
redemption fee with respect to such Deferred Servicing Agreement equal to the
Book Value of the Rights to MSRs related to such Deferred Servicing Agreement on
Purchaser’s financial statements as of the date of such optional termination or
clean up call and (iv) Seller shall provide at least ten (10) Business Days
prior written notice to Purchaser of such exercise.

6.11           Amendments to Deferred Servicing Agreements; Transfer of
Servicing Rights. Seller hereby covenants and agrees not to amend the Servicing
Agreements without Purchaser’s prior written consent. Seller shall not sell or
otherwise voluntarily transfer servicing under any of the Deferred Servicing
Agreement during the Consent Period except as expressly provided in this Sale
Supplement or take any other actions inconsistent with Purchaser’s right to
acquire ownership of Servicing Rights with respect to a Servicing Agreement upon
receipt of the required Third Party Consents.

6.12           Assumption of Servicing Duties; Transfer of Rights to MSRs and
Servicing Rights. Purchaser may from time to time designate any of Seller’s
servicing obligations under a Deferred Servicing Agreement and assume the
performance of such obligations so long as such assumption is permitted pursuant
to such Deferred Servicing Agreement and does not limit Seller’s right to
receive the Servicing Fees pursuant to such Deferred Servicing Agreement.
Notwithstanding anything in the Agreement or this Sale Supplement to the
contrary, Purchaser may transfer the Rights to MSRs to any third party and/or
may direct Seller to transfer the Servicing Rights to a third party that can
obtain the required Third Party Consents, subject to the right of the Seller to
receive the Seller Monthly Servicing Fee, the Performance Fee, the Ancillary
Income and, if applicable, the Prepayment Interest Excess owed to Seller with
respect to such Deferred Servicing Agreement pursuant to Article 7. For the
avoidance of doubt, Purchaser shall be entitled to receive all proceeds of such
transfer.

6.13           Termination Event. In the case that any Termination Event occurs
with respect to any Servicing Agreement during the Consent Period, Seller shall,
upon Purchaser’s written direction to such effect, use commercially reasonable
efforts to transfer the Servicing Rights relating to any affected Servicing
Agreement to a third party servicer identified by Purchaser with respect to
which all required Third Party Consents with respect to such Servicing Agreement
can be obtained. Purchaser shall be entitled to receive all proceeds of such
transfer.

 

-20-

 

 

6.14            Servicing Transfer. Seller and Purchaser shall, prior to the
Servicing Transfer Date with respect to each Servicing Agreement, work in good
faith to determine and agree upon applicable servicing transfer procedures with
respect to such Servicing Agreement.

6.15            Incorporation of Provisions from Subservicing Agreement. The
provisions of each of Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 (excluding the first
sentence thereof), 5.17 and 5.18, and Exhibit A of the Subservicing Agreement
are hereby incorporated into this Sale Supplement by reference, mutatis
mutandis, as if its provisions were fully set forth herein; provided that any
reference therein to the defined terms “Ocwen,” “Servicer,” “Mortgage Loan,”
“Subject Servicing Agreement” and “Agreement,” shall be deemed for purposes of
this Sale Supplement to be references to the terms “Seller,” “Purchaser,”
“Deferred Mortgage Loan,” “Deferred Servicing Agreement” and “Sale Supplement,”
respectively and any reference therein to the phrase “during the term of this
Agreement” shall be deemed for purposes of this Sale Supplement to be references
to the phrase “until the last Servicing Transfer Date.”

ARTICLE 7

Seller Servicing fees; costs and expenses

7.1            Seller Monthly Servicing Fee. As consideration for Seller
servicing the Mortgage Loans pursuant to the Deferred Servicing Agreements
during the applicable Consent Period but prior to the earlier of the date on
which the Servicing Rights are transferred from Seller with respect to a
Deferred Servicing Agreement or Servicing Fee Reset Date, Purchaser shall pay to
Seller a monthly base servicing fee for each calendar month during such period
during which Seller is servicing Mortgage Loans with respect to Deferred
Servicing Agreements pursuant to this Sale Supplement equal to 12% of the
aggregate Servicing Fees actually received by Purchaser under this Sale
Supplement during such calendar month with respect the Deferred Servicing
Agreements (the “Seller Monthly Servicing Fee”).

7.2            Performance Fee. In addition to the Seller Monthly Servicing Fee,
Purchaser shall pay to Seller for each calendar month during which Purchaser is
servicing Mortgage Loans with respect to Deferred Servicing Agreements pursuant
to this Sale Supplement a performance fee (“Performance Fee”) equal to the
greater of (a) zero and (b) (x) the excess, if any, of the aggregate of all
Servicing Fees actually received by Purchaser with respect to the Deferred
Servicing Agreements and pursuant to the Transferred Servicing Agreements
(whether directly pursuant to such Transferred Servicing Agreements or pursuant
to this Sale Supplement) during such calendar month over the sum of (i) the
Monthly Servicing Fee for such calendar month and (ii) the Retained Servicing
Fee for such calendar month multiplied by (y) a fraction, (i) the numerator of
which is the average unpaid principal balance of all Mortgage Loans subject to
the Deferred Servicing Agreements during such calendar month and (ii) the
denominator of which is equal to the sum of the average unpaid principal balance
of all Mortgage Loans subject to the Deferred Servicing Agreements during such
calendar month and the average unpaid principal balance of all Mortgage Loans
subject to the Transferred Servicing Agreements during such calendar month, or
such other allocation percentage which is agreed by Seller and Purchaser (the
“Allocation Percentage”). The Performance Fee, if any, for any calendar month
will be reduced by an amount equal to (y) 6.50% per annum (i.e., 0.5417% per
month) of the Excess Servicing Advances, if any, for such month multiplied by
the Allocation Percentage. If the Closing Date does not occur on the first day
of a calendar month, the Performance Fee for the period from the Closing Date to
the last of the calendar month in which the Closing Date occurs shall be
calculated in a pro rata manner based on the number of days in such period.
Notwithstanding any provision in this Sale Supplement to the contrary, in the
event Purchaser has failed to pay Seller any Seller Monthly Servicing Fee or
Performance Fees that are past due after ten (10) Business Days of Purchaser
receiving notice of such failure, Seller shall not be required to continue to
act as subservicer until such time as Purchaser has fully paid such past due
Seller Monthly Servicing Fee or Performance Fee; provided that Purchaser shall
not have notified Seller that it disputes the occurrence or amount of such past
due Seller Monthly Servicing Fee or Performance Fee.

 



-21-

 

 

7.3            Costs and Expenses. Except as otherwise expressly provided in the
Agreement or this Sale Supplement, each party hereto shall be responsible for
its own costs and expenses incurred in connection with the negotiation and
execution of the Agreement, this Sale Supplement and all documents relating
thereto. Seller shall be required to pay all expenses incurred by it in
connection with its obligations hereunder to the extent such expenses do not
constitute Servicer Advances and shall not be entitled to reimbursement therefor
except as specifically provided for herein or in the applicable Deferred
Servicing Agreement. Seller shall reimburse Purchaser for any reasonable
out-of-pocket costs, including legal fees, incurred by Purchaser in connection
with obtaining any required Third Party Consents; provided, however, that
Purchaser shall not incur such costs without the prior written approval of
Seller. Purchaser shall pay the conversion fee payable in connection with the
amendment and restatement of the Servicer Advance Financing Agreements.

7.4            Ancillary Income. Seller shall be entitled to retain as
additional compensation any Ancillary Income and any Prepayment Interest Excess
received by Seller with respect to the Deferred Mortgage Loans, to the extent
such Ancillary Income or Prepayment Interest Excess is permitted to be retained
by Seller pursuant to the related Deferred Servicing Agreement.

7.5            Calculation and Payment. No later than the second Business Day
following the receipt by Purchaser of the Monthly Servicing Oversight Report for
a calendar month, Purchaser will remit to Seller in immediately available funds
the Seller Monthly Servicing Fee and Performance Fees payable by Purchaser to
Seller for the related calendar month, along with a report showing in reasonable
detail the calculation of such Seller Monthly Servicing Fees and Performance
Fees.

7.6            No Offset. Neither party shall have any right to offset against
any amount payable hereunder or other agreement to the other party, or otherwise
reduce any amount payable hereunder as a result of, any amount owing by the
other party or any of its Affiliates to such party or any of its Affiliates.

7.7            Servicing Fee Reset Date. The servicing fees payable to Seller
after the Servicing Fee Reset Date shall be subject to negotiation between
Seller and Purchaser. If Seller and Purchaser are unable to agree to such
servicing fee prior to the Servicing Fee Reset Date, Seller shall, upon
Purchaser’s written direction to such effect, transfer the Servicing Rights
relating to all of the Deferred Servicing Agreements to a third party servicer
identified by Purchaser with respect to which all required Third Party Consents
with respect to the Deferred Servicing Agreements can be obtained. Purchaser
shall be entitled to receive all proceeds related to such transfer.

 



-22-

 

 



ARTICLE 8

Indemnification

8.1            Seller Indemnification of Purchaser. Seller agrees to indemnify
and hold harmless Purchaser and each officer, director, agent, employee or
Affiliate of Purchaser (each, a “Seller Indemnified Party”) from and against any
and all claims, losses, damages, liabilities, judgments, penalties, fines,
forfeitures, legal fees and expenses, and any and all related costs and/or
expenses of litigation, administrative and/or regulatory agency proceedings, and
any other costs, fees and expenses (each, a “Liability”) suffered or incurred by
Purchaser or any such other Person (whether or not resulting from a third party
claim) arising directly or indirectly out of or resulting from (a) any event
relating to Transferred Assets occurring prior to the related Servicing Transfer
Date, (b) a breach of any of Seller’s representations and warranties contained
in the Agreement, this Sale Supplement or any other Related Agreement or
Seller’s failure to observe and perform any of Seller’s duties, obligations,
covenants or agreements contained in the Agreement, this Sale Supplement or any
other Related Agreement, (c) acts or omissions of Seller, any other servicer of
any Mortgage Loans, or any subservicer, contractor or agent engaged by Seller or
any other servicer, in each case prior to the related Servicing Transfer Date,
relating to the Transferred Assets, including any failure by Seller, any other
servicer or any subservicer, contractor or agent engaged by Seller or any other
servicer prior to the related Servicing Transfer Date to comply with the
Applicable Requirements, (d) the Excluded Liabilities or (e) any acts or
omissions by Seller or its employees or agents in performance of its duties or
obligations pursuant to this Sale Supplement.

8.2            Purchaser Indemnification of Seller. Purchaser agrees to
indemnify and hold harmless Seller and each officer, director, agent, employee
or Affiliate of Seller (each, a “Purchaser Indemnified Party”) from and against
any and all Liability suffered or incurred by Seller or any such other Person
arising out of or resulting from (a) a breach of any of Purchaser’s
representations and warranties or covenants contained in the Agreement, the Sale
Supplement or any other Related Agreement or (b) acts or omissions of Purchaser
or any subservicer, contractor or agent (other than Seller or any of Seller’s
Affiliates) engaged by Purchaser, in each case after the related Servicing
Transfer Date, relating to the Transferred Assets.

 



-23-

 

 

8.3            Indemnification Procedures.

(a)            As promptly as is reasonably practicable after becoming aware of
a claim for indemnification under the Agreement or this Sale Supplement not
involving a Third-Party Claim, but in any event no later than fifteen (15)
Business Days after first becoming aware of such claim, the Indemnified Person
shall give notice to the Indemnifying Person of such claim, which notice shall
specify the facts alleged to constitute the basis for such claim and the amount
that the Indemnified Person seeks hereunder from the Indemnifying Person;
provided, however, that the failure of the Indemnified Person to give such
notice shall not relieve the Indemnifying Person of its obligations under this
Section 8.3 except to the extent (if any) that the Indemnifying Person shall
have been prejudiced thereby.

(b)            The Indemnified Person shall give notice as promptly as is
reasonably practicable, but in any event no later than ten (10) Business Days
after receiving notice thereof, to the Indemnifying Person of the assertion of
any claim, or the commencement of any action, suit, claim or proceeding, by any
unaffiliated third Person (a “Third-Party Claim”) in respect of which indemnity
may be sought under the Agreement or this Sale Supplement (which notice shall
specify in reasonable detail the nature and amount of such claim); provided,
however, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Section 8.3
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced thereby. The Indemnifying Person may, at its own expense, (i)
participate in the defense of any such Third-Party Claim, and (ii) upon notice
to the Indemnified Person, at any time during the course of any such Third-Party
Claim, assume the defense thereof with counsel of its own choice and, in the
event of such assumption, shall have the exclusive right, subject to clause (i)
in the proviso in Section 8.3(c), to settle or compromise such Third-Party
Claim. If the Indemnifying Person assumes such defense, the Indemnified Person
shall have the right (but not the duty) to participate in the defense thereof
and to employ counsel, at its own expense, separate from the counsel employed by
the Indemnifying Person. Whether or not the Indemnifying Person chooses to
defend or prosecute any such Third-Party Claim, all of the parties hereto shall
cooperate in the defense or prosecution thereof.

(c)            Any settlement or compromise made or caused to be made by the
Indemnified Person (unless the Indemnifying Person has the exclusive right to
settle or compromise under clause (ii) of Section 8.3(b) or the Indemnifying
Person, as the case may be), of any such Third-Party Claim shall also be binding
upon the Indemnifying Person or the Indemnified Person, as the case may be, in
the same manner as if a final judgment had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise; provided, however,
that (i) no obligation, restriction, loss or admission of guilt or wrongdoing
shall be imposed on the Indemnified Person as a result of such settlement or
compromise without its prior written consent and (ii) the Indemnified Person
will not compromise or settle any Third Party Claim without the prior written
consent of the Indemnifying Person.

(d)            Except as specifically provided for in the Agreement or this Sale
Supplement, no claim may be made by an Indemnified Person for any special,
indirect, punitive or consequential damages (“Special Damages”) in respect of
any breach or wrongful conduct (whether the claim therefor is based on contract,
tort or duty imposed by law) in connection with, arising out of, or in any way
related to the transactions contemplated, or relationship established, by this
Agreement or any Sale Supplement, or any act, omission or event occurring in
connection herewith or therewith, and to the fullest extent permitted by law,
each of Seller and Purchaser hereby waives, releases and agrees not to sue upon
any such claim for Special Damages, whether or not accrued or whether or not
known or suspected to exist in its favor.

 



-24-

 

  

8.4           Tax Treatment. (a) Seller and Purchaser agree that all payments
made by any of them to or for the benefit of the other under this Article 8,
under other indemnity provisions of the Agreement or this Sale Supplement and
for any misrepresentations or breaches of warranties or covenants, shall be
treated as adjustments to the Purchaser Price for tax purposes and that such
treatment shall govern for purposes hereof except to the extent that the
Applicable Laws of a particular jurisdiction provide otherwise.

(b)            Seller, Purchaser and each of their respective Affiliates agree
that entering into this Sale Supplement shall be treated for all tax purposes as
a sale of the Servicing Rights Assets and the Purchaser shall be treated as the
beneficial owner of the Servicing Rights Assets for tax purposes as a result of
entering into this Sale Supplement. The parties covenant and agree to take no
position for Tax purposes contrary to the foregoing tax treatment, and to
prevent any Affiliate from taking such a contrary position.

(c)            All payments made pursuant to this Agreement shall be made free
and clear and without deductions of any kind for taxes.

8.5            Survival. The parties’ obligations under this Article 8 shall
survive any termination of the Agreement and/or this Sale Supplement.

8.6            Additional Indemnification. (a) Without limiting Seller’s
obligations under Article 8 of this Sale Supplement, it is agreed by the parties
that if Seller is terminated as servicer under any Deferred Servicing Agreement
as a result of any action described in clauses (a) through (e) of Section 8.1
above, Seller shall also pay to Purchaser, as reasonable and just compensation
for such termination, an amount equal to the product of (i) the Purchase Price
for such Deferred Servicing Agreement and (ii) the Amortization Percentage for
the calendar month in which Seller received notice of such termination, and
Purchaser shall accept such sum as liquidated damages, and not as penalty, in
the event of such a termination.

8.7            Specific Performance. Notwithstanding any other provision of the
Agreement or this Sale Supplement, (i) it is understood and agreed that the
remedy of indemnity payments pursuant to this Article 8 and other remedies at
law would be inadequate in the case of any actual or threatened breach of the
Agreement or this Sale Supplement by Seller and (ii) Purchaser shall be
entitled, without limiting its other remedies and without the necessity of
proving actual damages or posting any bond, to equitable relief, including the
remedy of specific performance or injunction, with respect to any breach or
threatened breach of such covenants. Such relief shall be in addition to, and
not in lieu of, all other remedies available at law or in equity to such party
under the Agreement and this Sale Supplement.

 



-25-

 

  

ARTICLE 9

 

Grant of Security Interest

 

9.1        Granting Clause.        To secure its performance of its obligations
under the Agreement and this Sale Supplement, Seller hereby grants to Purchaser
a security interest in all of its right, title and interest in an to the
following, whether now owned or hereafter acquired, and all monies “securities,”
“instruments,” “accounts,” “general intangibles,” “payment intangibles,”
“payment intangibles,” “goods,” “letter of credit rights,” “chattel paper,”
“financial assets,” “investment property,” (each as defined in the applicable
UCC) and other property consisting of, arising from or relating to any of the
following:

 

(a)        the Servicing Rights in respect of all of the Mortgage Loans and REO
Properties related to the Deferred Servicing Agreements, in each case together
with all related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing;

 

(b)        the Rights to MSRs with respect to each Servicing Agreement;

 

(c)        all Servicing Fees, Ancillary Income and Prepayment Interest Excess
received under the Deferred Servicing Agreements and subject to Section 6.10 of
this Sale Supplement any rights to exercise any optional termination or clean-up
call provisions under the Deferred Servicing Agreements;

 

(d)        all income from amounts on deposit in Custodial Accounts and Related
Escrow Accounts related to the Deferred Servicing Agreements;

 

(e)        all files and records in Seller’s possession or control, including
the related Database, relating to the assets specified in clauses (a) through
(d);

 

(f)        all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by Seller to the extent related
exclusively to any of the foregoing and/or the Assumed Liabilities; and

 

(g)        any proceeds of any of the foregoing (collectively, the
“Collateral”).

 

This Sale Supplement shall constitute a security agreement under applicable law.
Seller agrees that from time to time it shall promptly execute and deliver all
additional instruments and documents and take all additional action that
Purchaser may reasonably request in order to perfect the interests of Purchaser
in, to and under, or to protect, the Collateral or to enable Purchaser to
exercise or enforce any of its rights or remedies hereunder. To the fullest
extent permitted by applicable law, Seller hereby authorizes Purchaser to file
financing statements and amendments thereto in connection with the grant of a
security interest pursuant to this Section 9.1. Seller covenants and agrees to
take all necessary action to prevent the creation or imposition of any Lien upon
any of the Collateral, and to maintain the Collateral free and clear of all
Liens, other than the Lien securing the obligations of Seller arising under this
Sale Supplement.

 



-26-

 

 



ARTICLE 10

 

Miscellaneous Provisions

 

10.1        Further Assurances.        Without limiting Section 5.7 of the
Agreement, each party hereto shall execute and deliver in a reasonable timeframe
such reasonable and appropriate additional documents, instruments or agreements
and take such reasonable actions as may be necessary or appropriate to
effectuate the purposes of this Sale Supplement at the request of the other
party. Without limiting the foregoing, the Seller agrees that it will promptly
at Purchaser’s request execute and deliver an one or more assignment and
assumption agreements, in form mutually agreed to by the parties, one or more
equity interest assignments, in form mutually agreed to by the parties, or such
other documents, instruments or agreements as Purchaser may reasonably request
to evidence the transfers of Rights to MSRs pursuant to Section 2.1, Servicing
Rights pursuant to Section 2.2 and Transferred Receivables Assets pursuant to
Section 3.1.

 

10.2        Compliance with Applicable Laws; Licenses.        Seller will comply
with all Applicable Laws in connection with the performance of its obligations
under the Agreement and this Sale Supplement. Seller shall maintain all
necessary licenses and approvals in each jurisdiction where the failure to do so
would materially and adversely affect the ability of Seller to perform its
obligations under the Agreement and this Sale Supplement.

 

10.3        Merger, Consolidation, Etc..        Seller will keep in full effect
its existence, rights and franchises as a limited liability company, and will
obtain and preserve its qualification to do business as a foreign organization
in each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of the Agreement, this Sale Supplement,
each Deferred Servicing Agreement or any of the Deferred Mortgage Loans, or to
perform its duties under the Agreement or this Sale Supplement. Seller may be
merged or consolidated with or into any Person, or transfer all or substantially
all of its assets to any Person, in which case any Person resulting from any
merger or consolidation to which Seller shall be a party or acquiring all or
substantially all of the assets of Seller, or any Person succeeding to the
business of Seller shall be the successor of Seller hereunder and under the
Agreement, without the execution or filing of any paper or any further act on
the part of any of the parties hereto; provided, however, that the successor or
surviving Person shall be an institution whose deposits are insured by FDIC or a
company whose business includes the servicing of mortgage loans and shall have a
tangible net worth not less than $25,000,000.

 

10.4        Annual Officer’s Certificate.        Not later than March 15th of
each calendar year commencing in 2013, Seller shall deliver to Purchaser an
Officer’s Certificate stating, as to each signatory thereof, that (i) a review
of the activities of Seller during the preceding year and of performance under
the Agreement and this Sale Supplement has been made under such officers’
supervision and (ii) to the best of such officer’s knowledge, based on such
review, Seller has fulfilled all of its obligations under the Agreement and this
Sale Supplement in all material respects throughout such year, or, if there has
been a default in the fulfillment of any such obligation in any material
respect, specifying each such default known to such officer and the nature and
status thereof.

 

-27-

 

 

10.5        Accounting Treatment.        Notwithstanding Section 8.14 of the
Agreement, the parties acknowledge that until such time as the Third Party
Consents with respect to a Servicing Agreement are obtained, the parties shall
treat the transaction hereunder with respect to such Servicing Agreement as a
financing for accounting purposes.

 

10.6        Incorporation.        The provisions of Article 8 of the Agreement
are hereby incorporated into this Sale Supplement by reference, mutatis
mutandis, as if its provisions were fully set forth herein.

 

10.7        Third Party Beneficiaries.        Seller and Purchaser each
acknowledges and agrees that the indenture trustee, on behalf of the holders of
related notes, with respect to any Servicing Advance Financing Agreements
pursuant to which Purchaser has transferred Servicer Advances made pursuant to a
Deferred Servicing Agreement is an express third party beneficiary of this Sale
Supplement and the Agreement solely with respect to the Deferred Servicing
Agreements related to such Servicing Advance Financing Agreement.

 

[Signature Page Follows]

 

-28-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sale Supplement to be
executed and delivered by its respective officer thereunto duly authorized as of
the date above written.

 

OCWEN LOAN SERVICING, LLC         By: /s/ John Britti     Name:  John Britti    
Title:    Authorized Signatory         HLSS HOLDINGS, LLC         By:  Home Loan
Servicing Solutions, Ltd., its sole member          By: /s/ James Lauter    
Name:  James Lauter     Title:    CFO 

  

 

 

 

EXHIBIT A

 

Form of Monthly Remittance Report

 

Ocwen Loan Servicing, LLC xxx Deal Name   Remittance Summary [Month] [Year]    
Particulars Amount ($) Scheduled Principal Payments 0.00 Curtailments 0.00
Interest on curtailment 0.00 Pool to Security 0.00 Payoff Principal 0.00 Neg Amt
Prin 0.00 Deferred Principal Paid 0.00     Total Principal remitted 0.00    
Gross Scheduled Interest 0.00 Less: Service fee amount 0.00 Less: LPMI Premium
0.00 Add: INT on STA Reinstatement 0.00 Add: INT on STA Paid-in-full 0.00 Less:
STA PI Recoveries 0.00     Total Interest remitted 0.00     Less: Realized Loss
0.00 Less: Trailing expenses 0.00 Add: Trailing income 0.00 +/- Collection on
released loans 0.00 Interest on curtailment 0.00 Add: Prepayment penalty 0.00
+/- Prior period PPP 0.00 Add: Collection on STA loans 0.00 Add: Non recoverable
Credits 0.00 Less: Non recoverable advances 0.00 Less: Non Loan level expense
0.00 Less: Jr Lien Blanket Policy Fee 0.00 Less: Pre-approved legal expense 0.00
+/- -Reconciliation adjustments 0.00 + / - Arrearage remittance   Add: Principal
Arrearage 0.00 Add: Interest Arrearage 0.00 + / - : Modification Forgiveness of
Debt   Principal Forgiveness 0.00 Interest Forgiveness 0.00 Expense Forgiveness
0.00 Scheduling Difference 0.00 Deffered Principal Loss 0.00 SAM waived balance
loss 0.00 Investor Incentives 0.00 Less: Compensating Interest adjustment 0.00  
  Total Remittance 0.00

  

 

 

 

Beg Sch Balance 0.00 Ending Principal Balance 0.00 Beg Actual Balance 0.00
Ending Actual Principal Balance 0.00 Beg Deferred Principal Balance 0.00 Ending
Deferred Principal Balance 0.00 Beg Loan count 0.00 Payoffs 0.00 End Loan count
0.00 Principal Roll Test 0.00 Loan Count Test 0.00     Non Supporting
Compensating Interest 0.00 Wire of sub - Investor 0.00     Grand Total for PI
Wire 0.00

 



 

 

 

SCHEDULE I

 

SERVICING AGREEMENTS

 

  Short Form Deal Name Subject Servicing Agreement Investor Number 1. CDC IXIS
2003-HE2 Pooling and Servicing Agreement, dated as of May 1, 2003, by and among
MORGAN STANLEY ABS CAPITAL I INC., as Depositor, OCWEN FEDERAL BANK FSB, as
Servicer, CDC MORTGAGE CAPITAL INC., as Unaffiliated Seller, and DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee 2262 2. GSAMP 2003-HE1 Pooling and Servicing
Agreement, dated as of May 1, 2003, by and among GS MORTGAGE SECURITIES CORP.,
as Depositor, OCWEN FEDERAL BANK FSB, as Servicer, NC CAPITAL CORPORATION, as
Responsible Party, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee 2263 3.
CDC 2003-HE4 Pooling and Servicing Agreement, dated as of November 1, 2003, by
and among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, OCWEN FEDERAL BANK
FSB, as Servicer, CDC MORTGAGE CAPITAL INC., as Unaffiliated Seller, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee 2315 4. ACE 2006 ASAP2 Pooling
and Servicing Agreement, dated as of March 1, 2006, among ACE SECURITIES CORP.,
as Depositor, OCWEN LOAN SERVICING, LLC, as Servicer, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Master Servicer and Securities Administrator and HSBC BANK USA,
NATIONAL ASSOCIATION, as Trustee 2525 5. SAIL 2005-11 Securitization Servicing
Agreement, dated as of December 1, 2005, by and among JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as Servicer, LEHMAN BROTHERS HOLDINGS INC., as Seller, and
AURORA LOAN SERVICES LLC, as Master Servicer 3691 6. SAIL 2005-1 Securitization
Servicing Agreement, dated as of January 1, 2005, by and among OCWEN FEDERAL
BANK FSB, as Servicer, LEHMAN BROTHERS HOLDINGS INC., as Seller, and AURORA LOAN
SERVICES INC., as Master Servicer 2394

 

 

 

 

7. BMAT 2006-1 Pooling and Servicing Agreement, dated as of April 1, 2006, by
and among BMAT SECURITIES CORPORATION, as Depositor,   ENCORE CREDIT CORP., as
Seller, OCWEN LOAN SERVICING, LLC, as Servicer, CITIMORTGAGE, INC., as Master
Servicer, OFFICETIGER GLOBAL REAL ESTATE SERVICES INC., as Loan Performance
Advisor, DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, and CITIBANK, N.A.,
as Securities Administrator 2530 8. GSAMP 2006-NC2 Pooling and Servicing
Agreement, dated as of June 1, 2006, by and among GS MORTGAGE SECURITIES CORP.,
as Depositor, OCWEN LOAN SERVICING LLC, as Servicer, NEW CENTURY MORTGAGE
CORPORATION, as Servicer, NC CAPITAL CORPORATION, as Responsible Party, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, and WELLS FARGO BANK, N.A., as
Master Servicer and Securities Administrator 2572 9. Soundview 2007-1 Pooling
and Servicing Agreement, dated as of February 1, 2007, by and among FINANCIAL
ASSET SECURITIES CORP., as Depositor, OCWEN LOAN SERVICING, LLC., as Servicer,
WELLS FARGO BANK, N.A., as Master Servicer and Trust Administrator, and DEUTSCHE
BANK NATIONAL TRUST COMPANY, as Trustee 2607 10. MABS 2007-WMC1 Pooling and
Servicing Agreement, dated as of February 1, 2007, by and among OCWEN LOAN
SERVICING, LLC, as Servicer, WELLS FARGO BANK, N.A., as Master Servicer, Trust
Administrator and Custodian, and U.S. BANK NATIONAL ASSOCIATION, as Trustee 2608
11. NHELI 2007-3 Pooling and Servicing Agreement, dated as of April 1, 2007, by
and among NOMURA HOME EQUITY LOAN, INC., as Depositor, NOMURA CREDIT & CAPITAL,
INC., as Sponsor,   OCWEN LOAN SERVICING, LLC and EQUITY ONE, INC., as Servicers
WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Master Servicer and Securities
Administrator and HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee 2620

 





 

 



 

12. DB ACE 2007-ASAP2 Pooling and Servicing Agreement, dated as of May 1, 2007,
by and among ACE SECURITIES CORP., as Depositor, OCWEN LOAN SERVICING, LLC, as
Servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer and
Securities Administrator, and HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee
2625 13. ACE 2007-HE5 Pooling and Servicing Agreement, dated as of June 1, 2007,
by and among ACE SECURITIES CORP., as Depositor, OCWEN LOAN SERVICING, LLC, as
Servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer and
Securities Administrator, and HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee
2629 14. FIRST FRANKLIN 2004-FF2 Pooling and Servicing Agreement, dated as of
April 1, 2004, by and among FINANCIAL ASSET SECURITIES CORP., as Depositor,
SAXON MORTGAGE SERVICES, INC., as Servicer, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee 2743 15. MSABS 2003-HE3 Pooling and Servicing Agreement,
dated as of October 1, 2003, by and among MORGAN STANLEY ABS CAPITAL I INC., as
Depositor, CHASE MANHATTAN MORTGAGE CORPORATION, as Servicer, ACCREDITED HOME
LENDERS, INC, as Servicer and Responsible Party, and DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee 3598 16. PCHLST 2004-2 Pooling and Servicing
Agreement, dated as of August 1, 2004, by and among PEOPLE’S CHOICE HOME LOAN
SECURITIES CORP., as Company, WELLS FARGO BANK, N.A., as Master Servicer and
Securities Administrator, and HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee
3646 17. SAIL 2005-5 Securitization Servicing Agreement, dated as of May 1,
2005, by and among JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Servicer, LEHMAN
BROTHERS HOLDINGS INC., as Seller, and AURORA LOAN SERVICES INC., as Master
Servicer 3667 and 2447 18. SAIL 2006-BNC2 Securitization Servicing Agreement,
dated as of May 1, 2005, by and among JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Servicer, LEHMAN BROTHERS HOLDINGS INC., as Seller, and AURORA LOAN SERVICES
INC., as Master Servicer 3711

 

 

 

 

Schedule II

 

Underlying Documents

 

None

 

 

 

 

SCHEDULE III

RETAINED SERVICING FEE PERCENTAGE

 



From Month1   To Month   Retained Fee 1   3   29.5 bps 4   6   28.5 bps 7   9  
26.5 bps 10   12   26.0 bps 13   15   24.5 bps 16   18   24.0 bps 19   21   22.5
bps 22   24   22.0 bps 25   72   22.0 bps

 

1 Starting with August, 2012.

 

 

 

 

SCHEDULE IV

 

TARGET RATIO SCHEDULE

 

Month1   Target Advance Ratio       1   3.17% 2   3.09% 3   3.01% 4   2.94% 5  
2.86% 6   2.79% 7   2.72% 8   2.65% 9   2.59% 10   2.52% 11   2.46% 12   2.40%
13   2.34% 14   2.28% 15   2.22% 16   2.17% 17   2.11% 18   2.06% 19   2.01% 20
  1.96% 21   1.91% 22   1.86% 23   1.81% 24   1.77% 25   1.75%       26   1.75%
27   1.75% 28   1.75% 29   1.75% 30   1.75% 31   1.75% 32   1.75% 33   1.75% 34
  1.75% 35   1.75% 36   1.75% 37   1.75%

  







--------------------------------------------------------------------------------

1 Starting with August, 2012.

 

 

 

 



Month1   Target Advance Ratio       38   1.75% 39   1.75% 40   1.75% 41   1.75%
42   1.75% 43   1.75% 44   1.75% 45   1.75% 46   1.75% 47   1.75% 48   1.75% 49
  1.75% 50   1.75% 51   1.75% 52   1.75% 53   1.75% 54   1.75% 55   1.75% 56  
1.75% 57   1.75% 58   1.75% 59   1.75% 60   1.75% 61   1.75% 62   1.75% 63  
1.75% 64   1.75% 65   1.75% 66   1.75% 67   1.75% 68   1.75% 69   1.75% 70  
1.75% 71   1.75% 72   1.75%

 

 

 

 

SCHEDULE V

 

VALUATION PERCENTAGE

  

Investor Number  Purchase Price (bps)      2262  32.79 2263  28.38 2315  34.10
2394  27.16 2447  64.66 2525  45.12 2530  52.06 2572  32.12 2607  40.55 2608 
36.36 2620  41.19 2625  48.33 2629  36.43 2743  39.09 3598  22.30 3646  29.70
3667  34.04 3691  41.64 3711  29.33

 

 

 

 

SCHEDULE VI

 

AMORTIZATION PERCENTAGE

  

Month2   Amortization Percentage       1   100.00% 2   98.50% 3   97.00% 4  
95.50% 5   94.10% 6   92.60% 7   91.20% 8   89.90% 9   88.50% 10   87.20% 11  
85.80% 12   84.50% 13   83.30% 14   82.00% 15   80.70% 16   79.50% 17   78.30%
18   77.10% 19   76.00% 20   74.80% 21   73.70% 22   72.60% 23   71.50% 24  
70.40% 25   69.30% 26   68.30% 27   67.20% 28   66.20% 29   65.20% 30   64.20%
31   63.20% 32   62.30% 33   61.30% 34   60.40% 35   59.50%

 

--------------------------------------------------------------------------------

2 Starting with August, 2012.

 

 

 



 

36   58.60% 37   57.70% 38   56.80% 39   56.00% 40   55.10% 41   54.30% 42  
53.50% 43   52.60% 44   51.80% 45   51.10% 46   50.30% 47   49.50% 48   48.80%
49   48.00% 50   47.30% 51   46.60% 52   45.90% 53   45.20% 54   44.50% 55  
43.80% 56   43.20% 57   42.50% 58   41.90% 59   41.20% 60   40.60% 61   40.00%
62   39.40% 63   38.80% 64   38.20% 65   37.60% 66   37.00% 67   36.50% 68  
35.90% 69   35.40% 70   34.90% 71   34.30% 72   33.80%

 

 





--------------------------------------------------------------------------------



 